UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1498



JOHNNY GUTLIP AUER WITHERSPOON,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-072-610)


Submitted:   September 20, 2006           Decided:   October 19, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Johnny Gutlip Auer Witherspoon, Appellant Pro Se. M. Jocelyn Lopez
Wright, Song E. Park, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnny Gutlip Auer Witherspoon, a native and citizen of

Liberia, petitions for review of a 2001 final administrative order

of removal.    Pursuant to 8 U.S.C. § 1252(b)(1) (2000), “[t]he

petition for review must be filed not later than thirty days after

the date of the final order of removal.”                  This time period is

“jurisdictional    in    nature    and    must    be   construed   with   strict

fidelity to [its] terms.”         Stone v. INS, 514 U.S. 386, 405 (1995).

Witherspoon’s petition was filed over four years after the order of

removal;   thus,   his    petition       is   untimely.      Because   we   lack

jurisdiction to review the merits of Witherspoon’s appeal, we

dismiss the petition for review.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           PETITION DISMISSED




                                     - 2 -